 



Exhibit 10-n.1

SIXTH AMENDMENT TO COMMERCIAL LEASE
[CarrAmerica Realty, L.P./Advanta Bank Corp.]

     THIS SIXTH AMENDMENT (this “Amendment”) is entered into as of the 6th day
of December, 2004, between CARRAMERICA REALTY, L.P., a Delaware limited
partnership (“Landlord”), whose address is 1850 K Street, N.W., Suite 500,
Washington, D.C. 20006, and ADVANTA BANK CORP., a Utah corporation, formerly
known as Advanta Financial Corp. (“Tenant”), whose address is 11850 South
Election Road, Draper, Utah 84020. (Landlord and Tenant are referred to in this
Amendment collectively as the “Parties.”)

     FOR THE SUM OF TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:

     1. Definitions. As used in this Amendment, each of the following terms
shall have the indicated meaning, and any capitalized term that is used but not
defined in this Amendment shall have the meaning set forth in the Lease (as
defined below in this Paragraph 1):

     1.1. “Additional Space” means the additional space located on the second
floor of the Building being added to the Existing Space by this Amendment, shown
on the attached Exhibit A, consisting of approximately 5,093 rentable square
feet.

     1.2. “Delivered” means, with respect to any Additional Space, the earlier
of either of the following: (a) the date on which such Additional Space is
delivered by Landlord to Tenant with Substantial Completion of the tenant
improvements described in Paragraph 7 of this Amendment; or (b) the date on
which Tenant first conducts business in such Additional Space.

     1.3. “Existing Space” means the space covered by the Lease prior to this
Amendment.

     1.4. “Expansion Date(s)” means the date(s) on which all or any portion of
the Additional Space is Delivered, which is anticipated to occur on or about
December 15, 2004 for the portion of the Additional Space located on the eastern
side of the Building, consisting of approximately 2,579 rentable square feet,
and January 15, 2005 for the portion of the Additional Space located on the
western side of the Building, consisting of approximately 2,514 rentable square
feet.

     1.5. “Lease” means the Commercial Lease, dated September 28, 1995, as
previously amended by the First Amendment to Lease, dated February 13, 1996, the
Second Amendment to Lease (the “Second Amendment”), dated May 20, 1996, the
Third Amendment to Commercial Lease, dated October 27, 2000, the Fourth
Amendment to Commercial Lease, dated May 3, 2001, and the Fifth Amendment to
Commercial Lease, dated February 28, 2002, all entered

 



--------------------------------------------------------------------------------



 



into between Landlord or its predecessor in interest, Draper Park North, L.C., a
Utah limited liability company, as landlord, and Tenant, as tenant.

     2. Purpose. The Parties desire to (a) expand the Existing Space to add the
Additional Space, (b) extend the term of the Lease, and (c) provide to Tenant
additional options to extend the term of the Lease, all in accordance with the
terms and conditions of this Amendment.

     3. Term. The Lease term shall expire on April 30, 2010, unless extended in
accordance with Paragraph 9 of this Amendment or sooner terminated in accordance
with the Lease, as amended by this Amendment. Article 2(b) of the Lease shall
have no further force or effect.

     4. Premises. As of the Expansion Date(s), the Additional Space then being
Delivered shall be added to the Existing Space, and on and after the date on
which all of the Additional Space is Delivered to Tenant, the “Premises” shall
mean and consist of approximately 56,360 rentable square feet in the aggregate,
as shown on the table attached as Exhibit B.

     5. Base Rent.

     5.1. For the period expiring on April 30, 2005, the Base Rent for the
Existing Space shall be as set forth in the Lease, without reference to this
Amendment.

     5.2. For the three (3) month period after any Additional Space is
Delivered, no Base Rent shall be payable by Tenant to Landlord for such
Additional Space. On the first day of the first month following such three
(3) month period, and on the first day of any month thereafter (if any) prior to
May 1, 2005, Tenant shall pay to Landlord Base Rent on such Additional Space at
the rate of $15.95 per rentable square foot of such Additional Space for the
period commencing on the day after the expiration of such three (3) month period
and expiring on April 30, 2005.

     5.3. On and after May 1, 2005, the Base Rent payable under the Lease (as
amended by this Amendment) for the Premises shall be as follows:

              Dates   Annual Rent   Monthly Rent   Annual Rent Per RSF
5-01-05 to 4-30-06
  $898,941.96   $74,911.83   $15.95
5-01-06 to 4-30-07
  $925,994.76   $77,166.23   $16.43
5-01-07 to 4-30-08
  $953,611.20   $79,467.60   $16.92
5-01-08 to 4-30-09
  $982,354.80   $81,862.90   $17.43
5-01-09 to 4-30-10
  $1,011,662.04   $84,305.17   $17.95

-2-



--------------------------------------------------------------------------------



 



     6. Operating Expenses. With respect to (i) the Existing Space for the
period on and after May 1, 2005, and (ii) the Additional Space:

          6.1. The Base Year shall be calendar year 2004, subject to adjustment
to a level of 95% occupancy as set forth in Article 7(b)(i) of the Lease.

          6.2. Article 7(b)(iv) of the Lease and all references to the Cap in
the Lease are deleted and shall have no further force or effect. However, with
respect to (i) the Existing Space for the period on and after May 1, 2005, and
(ii) the Additional Space, the following shall be applicable to the Operating
Expenses Escalation payable by Tenant under the Lease:

               (a) The Operating Expenses Escalation for Controllable Operating
Expenses (defined below) applicable to calendar year 2005 shall be the lesser of
(i) Tenant’s Prorata Share of Controllable Operating Expenses for calendar year
2005, less Tenant’s Prorata Share of Controllable Operating Expenses for
calendar year 2004, or (ii) the sum of Tenant’s Prorata Share of Controllable
Operating Expenses for calendar year 2004, plus five percent (5%) (such sum is
the initial “Cap Amount”), less Tenant’s Prorata Share of Controllable Operating
Expenses for calendar year 2004; provided, however, that Tenant’s Prorata Share
of Controllable Operating Expenses for calendar year 2004 shall be adjusted by
Landlord to the amount that Landlord reasonably believes it would have been if
ninety-five percent (95%) of the rentable area of the Building had been
occupied.

               (b) The Operating Expenses Escalation for Controllable Operating
Expenses applicable to each calendar year thereafter shall be the lesser of
(i) Tenant’s Prorata Share of Controllable Operating Expenses for the applicable
calendar year, less Tenant’s Prorata Share of Controllable Operating Expenses
for calendar year 2004, or (ii) the sum of the Cap Amount for the immediately
preceding calendar year, plus five percent (5%), less Tenant’s Prorata Share of
Controllable Operating Expenses for calendar year 2004.

               (c) “Controllable Operating Expenses” means all Operating
Expenses other than those costs that are not within the control of Landlord.
Those costs that are not within the control of Landlord include, without
limitation, insurance, electricity and other utilities and janitorial expenses.
There is no cap on Operating Expenses other than Controllable Operating
Expenses, or on Real Estate Taxes.

               (d) Assume, for example, Tenant’s Prorata Share of Controllable
Operating Expenses for calendar year 2004 is $100.00. In calendar year 2005, the
Operating Expenses Escalation for Controllable Operating Expenses would be the
lesser of (i) Tenant’s Prorata Share of Controllable Operating Expenses for
calendar year 2005, less $100.00, or (ii) $5.00 ($100.00 plus five percent (5%),
less $100.00). In calendar year 2006, the Operating Expenses Escalation for
Controllable Operating Expenses would be the lesser of (i) Tenant’s Prorata
Share of Controllable Operating Expenses for calendar year 2006, less $100.00,
or (ii) $10.25 ($105.00 plus five percent (5%), less $100.00), and so on.

-3-



--------------------------------------------------------------------------------



 



               (e) All calculations made under this Paragraph 6.2 shall take
into account, and be adjusted for, any partial calendar year periods, and any
periods in which there is a difference in the number of rentable square feet
comprising the Premises.

          6.3. The exclusion of electric and gas expenses from Operating
Expenses is deleted, meaning that electric and gas expenses shall be included in
Operating Expenses.

          6.4. Tenant may be billed separately for, and if billed shall pay to
Landlord within thirty (30) days after receipt of an itemized invoice therefor,
the actual cost of any utilities used during any period other than Monday
through Friday from 8:00 a.m. to 6:00 p.m., as such cost is reasonably estimated
and determined by Landlord.

     7. Tenant Improvements—Additional Space. Landlord shall, as soon as
reasonably practicable, at its sole cost and expense, improve the Additional
Space by demising, constructing, wiring, painting and carpeting or tiling, as
appropriate, in accordance with the space plan attached as Exhibit C, using the
Building standard materials described on Exhibit C.1.

     8. Parking Stalls. Pursuant to Article 1(d) of the Lease, commencing on the
Expansion Date(s), Landlord shall provide Tenant with six additional
non-reserved parking stalls per 1,000 rentable square feet of the Additional
Space Delivered in the parking lots adjacent to the Building. When all of the
Additional Space has been Delivered, Landlord shall provide Tenant with a total
of 327 non-reserved parking stalls and 11 reserved parking stalls in the parking
lots adjacent to the Building.

     9. Options to Extend. Subject to the balance of this Paragraph 9, Tenant
may, at its option, extend the term of the Lease for the entire Premises for
three (3) periods of two (2) years each (each, an “Extension Term”) upon the
same terms contained in the Lease (other than tenant improvements made
previously by Landlord), except for the amount of Base Rent payable during each
Extension Term. Tenant shall have no additional extension options, unless
otherwise agreed by the Parties in a written agreement entered into by the
Parties after the date of this Amendment.

          9.1. The Base Rent during each Extension Term shall be the greater of
(a) the Base Rent applicable to the last day of the term of the Lease prior to
the applicable Extension Term, or (b) the then-prevailing market rate for a
comparable term commencing on the first day of the Extension Term for tenants of
comparable size and creditworthiness for comparable space in the Building and
other first-class office buildings in the vicinity of the Building as reasonably
determined by Landlord.

          9.2. To exercise its option, Tenant must deliver an initial
non-binding notice to Landlord not less than nine (9) months prior to the
proposed commencement of the applicable Extension Term. At some point between
ten (10) and eight (8) months prior to the proposed commencement of the
applicable Extension Term, Landlord shall calculate and inform Tenant of

-4-



--------------------------------------------------------------------------------



 



the Base Rent for the Premises. Such calculation shall be final and shall not be
recalculated at the actual commencement of the Extension Term, if any. Tenant
shall give Landlord final binding notice of intent to exercise its option to
extend within fifteen (15) days after receiving Landlord’s calculation of Base
Rent. If Tenant fails to give either its initial non-binding notice or its final
binding notice timely, Tenant will be deemed to have waived that option (and any
other option) to extend.

          9.3. Tenant’s option to extend the Lease is subject to the conditions
that: (a) on the date that Tenant delivers its final binding notice exercising
its option to extend, Tenant is not in default under the Lease beyond the
expiration of any applicable notice and cure periods; and (b) Tenant shall not
have assigned the Lease or sublet any portion of the Premises under a sublease
which is in effect at any time during the final twelve (12) months prior to the
applicable Extension Term, but excluding any assignment or sublease to an
affiliate of Tenant. As used in the immediately preceding sentence, “affiliate”
means an entity that controls, is controlled by, or is under common control
with, Tenant, where “control” is the holding of fifty percent (50%) or more of
the outstanding voting interests.

     10. Tenant Improvements—Existing Space. With respect to the Existing Space,
Landlord shall:

          10.1. repaint the first floor;

          10.2. pay Tenant for the actual, reasonable costs paid or incurred by
Tenant in replacing the carpeting on the first floor of the Building with carpet
tiles, such payment (a) to be made by Landlord to Tenant within ten (10) days
after receipt by Landlord of third-party invoices for completed work, and
(b) not to exceed One Hundred Five Thousand Dollars ($105,000);

          10.3. replace the doors at both ends of the restroom corridor located
on the first floor of the Building;

          10.4. install protective bollards near the electricity transformer and
emergency generator located outside of the Building near its Southwest corner;

          10.5. separate the HVAC system for the mailroom/receiving area;

          10.6. increase the illumination of certain areas outside the Building
and in the parking lot as may be determined by Landlord; provided, however, that
by undertaking to increase such illumination, Landlord is not in any way
undertaking or assuming any additional obligation (including, without
limitation, any additional obligation with respect to security or safety) with
respect to Tenant, Tenant’s employees or any other person; and

          10.7. pay Tenant for the actual, reasonable costs paid or incurred by
Tenant in enhancing its security, such payment (a) to be made by Landlord to
Tenant within ten (10) days

-5-



--------------------------------------------------------------------------------



 



after receipt by Landlord of third-party invoices for completed work, and
(b) not to exceed Three Thousand Dollars ($3,000).

     11. Security Station. On or before January 15, 2005, Tenant shall, at its
sole cost and expense, and in accordance with all applicable provisions of the
Lease including, without limitation, Article 8 of the Lease, and after obtaining
Landlord’s prior written approval of the drawings for such work, relocate its
existing security station (currently located in the lobby of the Building) to a
space within the Existing Space adjoining the front door vestibule, with a
window in the wall of the vestibule.

     12. Right of First Refusal. The Parties confirm that the “Right of First
Refusal” described in Paragraph 2 of the Second Amendment remains in full force
and effect in accordance with its terms.

     13. General Provisions. In the event of any conflict between the provisions
of the Lease and the provisions of this Amendment, the provisions of this
Amendment shall control. As modified by this Amendment, the Lease and all of
Tenant’s obligations under the Lease are ratified and affirmed in their
entirety. This Amendment shall inure to the benefit of, and be binding on, the
Parties and their respective successors and assigns. This Amendment shall be
governed by, and construed and interpreted in accordance with, the laws
(excluding the choice of laws rules) of the state of Utah. This Amendment may be
executed in any number of duplicate originals or counterparts, each of which
when so executed shall constitute in the aggregate but one and the same
document. Each individual executing this Amendment represents and warrants that
such individual has been duly authorized to execute and deliver this Amendment
in the capacity and for the entity set forth where such individual signs. Each
exhibit referred to in, and attached to, this Amendment is an integral part of
this Amendment and is incorporated in this Amendment by this reference.

-6-



--------------------------------------------------------------------------------



 



     THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

              LANDLORD:
 
            CARRAMERICA REALTY, L.P.,     a Delaware limited partnership,     by
its general partner:
 
            CARRAMERICA REALTY GP HOLDINGS, LLC,     a Delaware limited
liability company,     by its sole member:
 
            CARRAMERICA REALTY OPERATING     PARTNERSHIP, L.P.,     a Delaware
limited partnership,     by its general partner:
 
            CARRAMERICA REALTY CORPORATION,     a Maryland corporation
 
       

  By         /s/

       

  Its         VP

       

  Date         12-21-04

       
 
            TENANT:
 
            ADVANTA BANK CORP.
 
       

  By         /s/ John F. Moore

       

  Its         President

       

  Date         12/13/04

       

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A

to

SIXTH AMENDMENT TO COMMERCIAL LEASE



 

ADDITIONAL SPACE

     The Additional Space referred to in the foregoing instrument is shown on
the attachment, consisting of one page.

-8-



--------------------------------------------------------------------------------



 



EXHIBIT B

to

SIXTH AMENDMENT TO COMMERCIAL LEASE



 

BOMA TABLE

     The table showing the total rentable square footage of the Premises
referred to in the foregoing instrument is attached and consists of one page.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT C

to

SIXTH AMENDMENT TO COMMERCIAL LEASE



 

SPACE PLAN

     The space plan referred to in the foregoing instrument is attached and
consists of one page.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT C.1

to

SIXTH AMENDMENT TO COMMERCIAL LEASE



 

BUILDING STANDARD MATERIALS

     The Building standard materials referred to in the foregoing instrument are
described as follows:



1.   Standard interior office partitions will be as shown on the foregoing space
plan. New walls will be floor to underside of ceiling walls, consisting of
3-5/8” metal studs, 24” o.c. max with staggered bracing 8’ o.c. max, 1 layer of
5/8” standard gypsum board on each side and mud set J bead on top of wall.



2.   Existing and new demising walls are floor to underside of deck, consisting
of 3-5/8” metal studs, 16” o.c., 1 layer of 5/8” standard gypsum board on each
side, painted with smooth finish and eggshell paint.



3.   Floor finishes consist of Bigelow “No Limits”, or Bigelow “No Barriers” (or
equivalent) carpet in office areas and exercise room with 4” rubber base.
Existing VCT in “File Room/Check Printing Room” will remain as is. Shower/Locker
room floor finishes shall consist of 2” x 2” ceramic tile flooring.



4.   Existing ceilings consist of a 1” nominal, low gloss white finish,
intermediate duty grid system with “2’ x 2’ x 5/8” tiles. Existing ceiling will
be patched as necessary where new walls are constructed. Ceiling tiles will be
reused where possible.



5.   Existing doors, frames and hardware consist of: 3’ x 7’ solid core stain
grade oak veneer, as manufactured by Weyerhaeuser or equal, field finished to
match the existing base building doors. Locksets shall match existing. All
frames are 26 ga. hollow metal, knock down, steel frames, painted to match
building standard. All locks shall be keyed to base building master key system
with matching keyway and all doors shall have 2 pair of hinges and a wall or
floor bumper as appropriate.



6.   Wall finishes: All new drywall surfaces shall be painted, with two coats to
cover, in color to match existing. Existing drywall surfaces will be touched up
as necessary.



7.   Window coverings are limited to existing blinds.



8.   Specialties are limited to lockers, mirrors, and benches in men’s and
women’s shower/locker rooms. Lockers shall be double tier steel lockers with a
maximum of 24 openings per locker

-11-



--------------------------------------------------------------------------------



 



room. Benches shall be 11/4” hardwood mounted on two steel pedestals. Mirror
shall be unframed wall mounted 24” x 48” max at the rate of one per
locker/shower room.



9.   Sprinkler system work is limited to reworking the base building sprinkler
layout to meet NFPA 13 requirements for the attached layout. Existing sprinkler
heads will be re-used. Shifting or adding heads for aesthetic reasons is
specifically excluded.



10.   HVAC consists of existing rooftop units with existing programmable
thermostats, and an exhaust fan to serve exercise and locker/shower rooms. Any
supplemental HVAC for server room, telephone room, exercise room, or other
equipment rooms, if necessary, will be supplied and maintained by Tenant.



11.   Lighting provisions include utilization of existing 2’ x 2’ parabolic, 3”
deep 18 cell, 277-volt, 3-lamp fixtures with electronic ballasts. All offices,
conference and individual rooms shall have individual wall switches and open
office areas shall have ganged lighting switches. Shower stalls shall each have
one wet location suitable can light.



12.   Fire alarm system, emergency lighting, and exit signs shall be provided in
accordance with applicable codes.



13.   Telephone and data provisions are limited to existing boxes and cabling.
Termination devices and any additional cabling shall be provided and connected
by Tenant.



14.   Electrical convenience outlets are existing. New walls will receive
convenience outlets at the rate of one per 10 feet.



15.   Shower stalls shall be provided at the rate of 3 per shower/locker room.
Stalls shall consist of 41/4” x 41/4” Daltile Bright Glaze or Matte Series Price
Group One (or equivalent) wall tiles and 2x2 Daltile Keystone Price Group One
(or equivalent) floor tiles. Wall tiles will be provided in shower stalls only.
All other locker room walls shall be painted drywall. Floor tiles shall cover
the entire floor of the locker room. One shower stall in each shower/locker room
shall have an ADA bench and showerhead installed.

-12-



--------------------------------------------------------------------------------



 



CONSENT AND CONFIRMATION OF GUARANTOR

     THE UNDERSIGNED, ADVANTA CORP., a Delaware corporation, the guarantor of
the Lease identified in the foregoing Sixth Amendment to Commercial Lease,
(i) consents to such amendment, (ii) agrees that the undersigned’s guaranty of
the Lease is in full force and effect and will continue to apply to the Lease,
as amended by the foregoing amendment, or as otherwise amended on or after the
date of this instrument, and (iii) agrees that the undersigned has no defenses
to the enforcement of such guaranty, which is and shall continue to be
enforceable in accordance with its terms.

     DATED: December 13, 2004

              ADVANTA CORP.
 
       

  By      /s/ Marcia M. Wilf

       
 
       

  Its      Vice President

       
 
       

  Date      12/13/04

       

-13-